Title: John Barnes to Thomas Jefferson, 4 June 1818
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa 4h June 1818
          
          lest you should not have noticed the inclosed, curious dispute at Soleure—respecting the late, venerable decd Genl Kosciusko,   of which probably you have—or may soon expect to learn, from his Relative or Confidential friends I judge it proper to inclose it, for your Goverment
          most Respectfully & sincerely
          
            I am Sir Your most Obedt servt
            John Barnes,
          
        